Citation Nr: 0007975	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  95-30 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
degenerative joint disease (DJD) of the lumbar spine.  

2.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).  

3.  Entitlement to a rating in excess of 10 percent for DJD 
of the thoracic spine.  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty for over 21 years before 
retiring in July 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  The 
veteran perfected appeals from a July 1994 rating decision in 
which the RO confirmed a 30 percent evaluation for PTSD, and 
a 20 percent evaluation for DJD of the lumbar and thoracic 
spines.

In June 1996, the RO issued a statement of the case as to the 
issues of entitlement to service connection for peripheral 
neuropathy, and a total rating for compensation based on 
individual unemployability.  The veteran did not submit a 
substantive appeal as to these issues, and they have not been 
certified for appellate consideration.  See VAOPGCPREC 9-99 
(1999); 38 C.F.R. § 20.200 (1999).  The Board also notes that 
the issue of entitlement to a total rating for compensation 
based on individual unemployability has been rendered moot by 
the RO's August 1999, grant of a 100 percent schedular 
evaluation for service connected angina pectoris.  VAOPGCPREC 
6-99 (1999).

The Board remanded the case in May 1998.  In the August 1999 
rating decision, the 30 percent rating for PTSD was confirmed 
and continued.  It was determined that the 20 percent rating 
in effect for the service-connected back disorder should be 
increased to 40 percent, representing DJD of the lumbar 
spine, and that a separate 10 percent rating should be 
assigned for DJD of the thoracic spine.  Therefore, DJD of 
the lumbar spine and DJD of the thoracic spine are listed as 
separate issues on the title page of this decision, and will 
be addressed separately in the decision below.  


FINDINGS OF FACT

1.  The veteran's service-connected DJD of the lumbar spine 
is manifested by pain, muscle spasms, and severe limitation 
of motion.  However, there is no evidence of a fractured 
vertebra with deformity, or complete bony fixation 
(ankylosis) of the spine.  

2.  The service-connected PTSD is currently manifested by 
nightmares, intrusive thoughts of Vietnam, sleep disturbance, 
poor concentration, irritability, and feelings of sadness, 
resulting in no more than moderate symptoms, or moderate 
difficulty in social, occupational, or school functioning.  

3.  The service-connected DJD of the thoracic spine is 
manifested by stiffness, tenderness over the area from T5 to 
T10 on the spinous processes and decreased range of motion.  


CONCLUSIONS OF LAW

1.  A rating greater than the currently assigned 40 percent 
for service-connected DJD of the lumbar spine is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.71a Diagnostic Codes (DCs) 5003, 5292 (1999).  

2.  The criteria for a rating in excess of 30 percent for 
PTSD are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.321, 4.132, DC 9411 (1996); 38 C.F.R. § 4.130, DC 9411 
(1999).  

3.  A rating greater than the currently assigned 10 percent 
for service-connected DJD of the thoracic spine is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.71a, DCs 5003, 5291 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the veteran's service medical records (SMRs) 
reflects that the veteran was first diagnosed with DJD of the 
lumbar spine in 1974.  Postservice VA examination in 1981 
showed some limitation of painful motion of the lumbar spine.  
Upon rating decision in November 1981, service connection for 
DJD of the lumbar spine was established (as one disorder) and 
10 percent ratings for each area of the spine were assigned 
for a combined 20 percent rating.  The effective date of this 
award was the date following the veteran's discharge from 
service.  

VA treatment records from February-April 1988 reflect that 
the veteran was diagnosed as having mild DJD of the hip.  
Upon rating decision in October 1988, the disability rating 
for DJD was confirmed and continued.  

On January 30, 1992, the veteran submitted a claim for PTSD.  

Subsequently added to the claims file were VA outpatient 
treatment records dated from 1988 through 1993.  These 
documents reflect that the veteran continued to be seen for 
low back complaints.  In November 1989, he reported leg pain 
with walking.  When examined by VA in January 1993, the 
veteran reported back pain for the last 18 years.  
Examination of the back showed limitation of motion of the 
dorsal and lumbar spine on flexion, extension, and lateral 
rotation.  Squatting was incomplete because of pain in the 
lower back.  No gross abnormalities were seen upon thoracic 
spine X-ray.  

In a May 1993 rating decision, service connection for PTSD 
was established and a 30 percent rating was assigned, 
effective from the date of the veteran's claim.  It was 
determined that the service-connected back disorder should be 
reclassified as DJD of the lumbar and thoracic spine and 
separately for DJD of the cervical spine.  The lumbar and 
thoracic spine disorder was awarded a 20 percent rating, and 
the cervical spine disorder was awarded a separate 10 percent 
rating.  The 20 percent evaluation was assigned, effective 
from the date following service discharge.  

VA outpatient records reflect that when the veteran was seen 
for back complaints in February 1993, his condition was noted 
to be stable.  When seen for psychiatric complaints in April 
1993, his medications were increased.  He reported continued 
depression and nightmares.  

The RO, in a July 1994, continued the ratings in effect for 
PTSD and the lumbar and thoracic spine disorders.  

VA PTSD evaluation report in October 1996 reflects a 
diagnosis of depressive disorder, not otherwise specified.  
It was noted that this had occurred recently because the 
veteran perceived financial difficulties.  He did not meet 
the criteria for major depression.  The examiner assigned a 
GAF of 70 cause of residual difficulty with frequent memories 
of Vietnam.  This was also the highest score for the last 
year.  

At the time of VA orthopedic examination in January 1997, the 
veteran reported low back pain radiating into the left 
buttock and left knee.  He also reported peripheral 
neuropathy in the lower extremities.  It was noted that 
recent nerve conduction studies had shown that this was not 
the result of the back problem.  Upon physical examination, 
it was noted that the veteran walked with a cane but without 
a limp.  He could walk easily on his toes and heels with just 
a "little staggering about."  He could squat 75 percent of 
the way down and come back up again.

The veteran's forward flexion was limited to about 50 degrees 
with extension to 20 degrees.  Bilateral bending was to 25 
degrees to each side and rotation was to 20 degrees to each 
side.  He appeared to have stiffness in the thoracic spine, 
as well as in the lumbar spine area but primarily complained 
of pain in the lumbar area and down into the left sacroiliac 
joint.  Deep tendon reflexes were brisk and active at 2+ 
bilaterally at the knees, ankles, and plantar surfaces.  
Straight leg raise in the seated position was negative for 
any pain up to 80 degrees.  In the supine position, straight 
leg raise was negative 80 degrees on the right but on the 
left, he had pain on the left buttock and down to the left 
knee at 60 degrees.  No muscle spasm was identified, but the 
back muscles were tight and muscle strength throughout 
appeared to be normal.

Examination of the thoracic spine showed some tenderness over 
the area from T5 to T10 on the spinous processes, and he had 
decreased range of motion.  There was mild hyphosis of about 
15 degrees.  There were no peripheral neurological symptoms.  

The diagnosis was chronic low back pain with some 
degenerative arthritic changes of the lumbar spine and of the 
thoracic spine.  There were mild symptoms of left 
radiculopathy down as far as the knee in the anterior thigh 
area, but the numbness of the foot is not secondary to his 
low back problem.  DJD of the thoracic spine was also 
diagnosed.  X-rays of the thoracic spine were interpreted as 
showing multilevel osteophytosis of the thoracic spine 
without significant disc space narrowing.  X-rays of the 
lumbar spine showed no significant osseous abnormality.  

In June 1997, the RO confirmed and continued the 30 percent 
evaluation in effect for PTSD and the 20 percent rating in 
effect for the back disorder.  

In May 1998, the Board remanded the veteran's claims for 
additional development to include additional examinations.  

In March 1999, the veteran underwent a VA PTSD examination.  
At that time, he reported flashbacks of Vietnam, 
irritability, and feelings of being forgetful and 
unorganized.  For the past three to four years, he had been 
depressed with decreased sleep, which was related to his 
coronary artery disease (CAD).  He had decreased appetite 
secondary to his multiple medical problems.  He denied any 
suicidal ideations.  He also reported feelings of 
helplessness and worthlessness due to his inability to be 
employed.  He denied any auditory or visual hallucinations.  
He currently worked, however, for two hours per day for the 
public school.  

On mental status examination, the veteran was described as 
pleasant and cooperative.  He had good eye contact, and 
smiled throughout the interview.  His speech was of normal 
rate and volume.  His mood appeared mildly depressed.  His 
affect was appropriate to his mood.  He had neither increased 
nor decreased psychomotor activity.  His sensorium was clear.  
He was oriented times three.  His intelligence was deemed to 
be average by his vocabulary as was his fund of knowledge.  
His concentration was intact.  His immediate and remote 
memory was intact.  His thought process was logical, 
coherent, and goal directed, with no looseness of 
associations and no flight of ideas.  His judgment and 
insight were intact.

The veteran reported that he was able to do all of his 
activities of daily living and denied any history of panic or 
anxiety attacks.  The final diagnoses were mood disorder 
secondary to multiple medical problems and PTSD in partial 
remission.  The examiner noted that the veteran did not meet 
the full criteria for PTSD.  However, he met partial criteria 
in that he was exposed to combat stressors and experienced 
flashbacks.  His GAF Scale was 65 to 70.  He had some 
moderate symptoms in occupational functioning secondary to 
his medical condition and some mild symptoms regarding his 
social functioning, but generally functioned well.  He was 
close to his family, attended PTSD groups and church, and 
continued to try to gain employment.  

On VA orthopedic examination in March 1999, the veteran 
related that he experienced daily back pain.  He walked 3 to 
4 blocks at most with the use of a cane.  He reported pain 
that radiated in the left extremity all the way to the toes.  
He took Tylenol for his complaints.  He occasionally wore a 
brace and said that he had to sleep on certain pillows to get 
his back comfortable at night.  Bending, lifting, and 
stooping tended to aggravate things.

On physical examination, he could heel-toe walk without 
difficulty.  Forward flexion was to 30 degrees, extension was 
to 10 degrees, lateral bending was to 10 degrees, 
bilaterally, and a rotation was to 20 degrees, bilaterally.  
There was marked paramuscle spasm of both thoracic and lumbar 
spine.  Straight leg raise was positive on the left at 70 
degrees in the sitting position.  Motor strength was good 
through both lower extremities.  X-rays showed degenerative 
disk disease and degenerative changes in the thoracic spine 
at multiple levels.  X-rays of the lumbar spine showed facet 
arthropathy at L5-S1.  The final diagnoses included 
degenerative disk disease, thoracic spine, multilevel, with 
moderate to severe symptomatology, facet arthropathy, L5-S1, 
lumbar spine, with moderate to severe symptomatology and 
radiculopathy secondary to the above.  

Upon additional VA PTSD examination in June 1999, the veteran 
reported that he was not employed due to multiple medical 
problems.  The examiner felt that the appellant showed mild 
social impairment.  He complained of nightmares and intrusive 
memories about the events in Vietnam.  He also reported poor 
sleep due to sleep apnea.  He stated that he frequently had 
sad feelings about Vietnam, thinking that he should not have 
come back.  He also complained of poor concentration and 
irritability.  He denied any suicidal or homicidal ideation.  
On mental status examination, he was cooperative and made 
good eye contact.  His affect was variable, and he was 
affable for the most part but did appear sad when discussing 
events in Vietnam.  His mood was euthymic.  His thoughts were 
coherent, logical, and goal-directed.  There was no evidence 
of psychosis.  His memory, recent and remote, appeared 
adequate.  His concentration appeared mildly impaired, but 
his judgment and insight appeared good.  The examiner felt 
that the criteria for PTSD were met.  Chronic PTSD, delayed 
type was diagnosed.  His GAF Scale score was 60.  The 
examiner's rationale for this score was that the veteran had 
"overall fairly good functioning" and mild to moderate 
impairment due to symptoms of PTSD.  

Additional VA orthopedic examination was conducted in July 
1999.  At that time, the examiner noted that normal range of 
motion of the spine would be forward flexion of 100 degrees, 
with extension to 40 degrees, lateral bending of 25 degrees, 
and rotation to 60 degrees.  The examiner stated that it was 
impossible to separate the findings of the thoracic and 
lumbar spines.  Loss of range of motion was described as 
severe, and it was felt that there was adequate pathology to 
support the level of the veteran's subjective complaints.  
The examiner felt that the veteran's service-connected back 
disorders caused weakened movement, and there was some 
fatigability in that he could not do repetitive motions based 
on the degenerative change that was present in the lumbar 
spine and loss of motion there.  The examiner did not believe 
that incoordination due to his back problems was present.  
There was pain on movement of the lumbar spine, but there was 
no muscle atrophy seen.  There were marked paraspinal muscle 
spasms in both the thoracic and lumbar spine.  He did have a 
positive straight leg raise, chronic ankle jerk on the left, 
all consistent with radiculopathy to the left side.  

Upon rating determination in August 1999, the 30 percent 
rating for PTSD was confirmed.  The service-connected back 
disorder was reclassified again.  DJD of the lumbar spine was 
awarded an increased evaluation of 40 percent, effective from 
March 5, 1999, the date increased symptoms were noted.  A 
separate 10 percent rating was assigned for DJD of the 
thoracic spine, effective from January 22, 1997, the date of 
the examination showing limitation of motion.  

Laws and Regulations as to Both Issues 

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1999).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (1999); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  

Laws and Regulations Specific to PTSD

The rating criteria for mental disorders, 38 C.F.R. § 4.125 
et seq., were amended in November 1996, during the pendency 
of this appeal. The Court has stated that where the law or 
regulation changes during the pendency of a case, the version 
most favorable to the veteran will generally be applied.  See 
West v. Brown, 7 Vet. App. 70, 76 (1994); Hayes v. Brown, 5 
Vet. App. 60, 66-67 (1993); Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  The VA's General Counsel provided 
additional guidance with respect to this matter in March 
1997.  The General Counsel held that questions regarding 
whether the amendments to the rating schedule for mental 
disorders were more beneficial to claimants than the 
previously existing provisions would be resolved in 
individual cases.  See VAOPGCPREC 11-97 (1997).

Prior to November 1996, the schedular criteria for 0, 10, 30, 
50, 70 and 100 percent ratings for psychoneurotic disorders 
were as follows:

There are neurotic symptoms which may somewhat adversely 
affect relationships with others but which do not cause 
impairment of working ability.  [0 percent]

Less than criteria for the 30 percent, with emotional tension 
or other evidence of anxiety productive of mild social and 
industrial impairment.  [10 percent]

Definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people. The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  [30 percent]

Ability to establish and maintain effective or favorable 
relationships with people is considerably impaired. By reason 
of psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  [50 percent]

Ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  [70 percent]

The attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to maintain or 
retain employment.  [100 percent]

38 C.F.R. § 4.132, Diagnostic Codes 9400-9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner which 
quantifies the degree of impairment for purposes of meeting 
the statutory requirement that the Board articulate its 
"reasons or bases" for its decision.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  In VAOGCPREC 9-93, the General 
Counsel held that the term "definite" should be construed 
to mean distinct, unambiguous and moderately large in degree, 
more than moderate but less than large.

As amended, all mental disorders, whether diagnosed as 
schizophrenia, PTSD or a combination of both disorders, are 
rated under the same criteria, the "General Rating Formula 
for Mental Disorders," Diagnostic Code 9440.  38 C.F.R. § 
4.130 (as amended by 61 Fed. Reg. 52695-52702 (1996)).  As 
amended, the regulation reads as follows for the 0, 10, 30, 
50, 70 and 100 percent ratings:

A mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication.  
[0 percent]

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication [10 
percent]  

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  [30 percent]

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  [70 percent]

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  [100 
percent]

38 C.F.R. § 4.130, Diagnostic Code 9440 (as amended by 61 
Fed. Reg. 52695-52702).

In addition, other related regulations were amended in 
November 1996.  According to the applicable rating criteria, 
when evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. § 
4.126(a) (as amended by 61 Fed. Reg. 52695-52702).  In 
addition, the evaluation must be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely the 
basis of social impairment.  38 C.F.R. § 4.126(b) (as amended 
by 61 Fed. Reg. 52695-52702).

A GAF score of 65 (actually the range of scores from 61 to 
70) is for "[s]ome mild symptoms (e.g., depressed mood and 
mild insomnia ) or some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or theft 
within the household), but generally functioning pretty well, 
has some meaningful interpersonal relationships."  American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th Ed.) (1994) (DSM IV); 38 C.F.R. 
§§ 4.125, 4.130 (1999).  

A GAF score of 55 (actually the range of scores from 51 to 
60) is for "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
DSM-IV, cited in Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  

Laws and Regulations Specific to the Lumbar and Thoracic 
Spine

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where 
entitlement to compensation has already been established, as 
is the claim herein at issue, the appellant's disagreement 
with an assigned rating is a new claim for increased benefits 
based on facts different from a prior final claim.  Suttman 
v. Brown, 5 Vet. App. 127, 136 (1993).  In this case, rather 
than provide a "staged rating" for discrete intervals 
during the period under appellate review, the RO elected to 
make the highest rating awarded retroactive to the earliest 
effective date assignable.  It is evident that the rating 
action by the RO contemplated all the relevant evidence or 
record.  Accordingly, although the RO characterized this 
issue as an "increased rating," the substantive 
adjudicative considerations set forth in Fenderson, supra, 
were satisfied by the RO's adjudicative process and the Board 
does not find that the claimant will be prejudiced by 
appellate review on the current record.  

Historically, the veteran's service-connected back 
disabilities have been evaluated under DC 5003 (degenerative 
arthritis established by X-ray findings), and DC 5292 
(limitation of motion of the lumbar spine).  Now that these 
disorders have been separately rated, DJD of the lumbar spine 
continues to be rated under these codes.  The thoracic spine 
disorder is rated under DC 5291 regarding limitation of the 
dorsal spine.  

The Board notes that given the 40 percent rating currently 
assigned the lumbar back disability, he will only be entitled 
to an increased rating under the DCs used to rate the back 
if: he has a fracture with cord involvement requiring long 
leg braces or being bedridden (100 percent) or a fracture of 
the vertebra without cord involvement but leading to abnormal 
mobility requiring a neck brace (60 percent )(DC 5285); 
complete ankylosis of the spine at a favorable angle (60 
percent (DC 5286); ankylosis of the lumbar spine at an 
unfavorable angle (50 percent) (DC 5289); or problems 
compatible with intervertebral disc syndrome with pronounced 
symptoms (60 percent) (DC 5293).  38 C.F.R. § 4.71a.  

It should also be pointed out that each of the ways by which 
the back is ratable, other than those described in DC 5285, 
contemplates limitation of motion.  See VAOPGCPREC 36-97 
(Dec. 12, 1997).  Therefore, assigning separate ratings on 
the basis of both limitation of motion and other symptoms, 
such as those set forth in DC 5293, would be inappropriate.  
38 C.F.R. § 4.14 (1999).  However, the veteran would be 
entitled to a separate disability rating for separate 
segments of the spine if ankylosis or limitation of motion 
involves more than one segment of the spine as defined in a 
note under DC 5285.  38 C.F.R. § 4.71a, DC 5285 (note).  

The thoracic spine disorder is rated under DC 5291 which 
provides for a noncompensable evaluation when there is slight 
limitation of motion of the dorsal segment of the spine.  
Moderate or severe limitation of motion of the dorsal segment 
of the spine warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, DC 5291.  

Ankylosis (complete bony fixation) of the dorsal spine at a 
favorable angle warrants a 20 percent evaluation.  Ankylosis 
of the dorsal spine at an unfavorable angle warrants a 30 
percent evaluation.  38 C.F.R. § 4.71a, DC 5288 (1999).  

Analysis

PTSD

After considering all the evidence of record, it is the 
judgment of the Board that the schedular criteria for a 
rating in excess of 30 percent have not been met under either 
the former or the amended rating criteria.  The more recent 
medical evidence does not demonstrate that the severity of 
the veteran's PTSD warrants a 50 percent rating under the 
former criteria as it does not demonstrate considerable 
impairment of the veteran's ability to establish or maintain 
effective or favorable relationships with people or 
considerable industrial impairment.  The March 1999 
examination report demonstrates that the veteran is close to 
his family and attends PTSD group and church.  It is clear 
that he is not isolated from others.  In regard to industrial 
impairment, it appears that his inability to be gainful 
employed (other than the two hours per day he works) is due 
to multiple physical problems and not his psychiatric 
symptoms.  The veteran reported that he continues to try to 
find additional employment.  

The examiner at the time of the June 1999 examination opined 
that the veteran had "overall fairly good functioning" and 
mild to moderate impairment due to symptoms of PTSD.  The GAF 
score of 60 represents moderate difficulty in social and 
occupational functioning.  Accordingly, the Board finds that 
the present evaluation of 30 percent is appropriate.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.132, DC 9411 (1996); 
38 C.F.R. § 4.130, DC 9411 (1999).  The evidence is not so 
evenly balanced as to raise a reasonable doubt as to any 
material issue.  38 U.S.C.A. § 5107.  

The Board also finds that the current evaluation contemplates 
the symptomatology and resulting impairment demonstrated in 
the medical evidence of record.  The Board concurs with the 
RO that there are no unusual or exceptional factors such as 
to warrant an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b) (1) (1999).  The veteran has not 
contended that such an evaluation is for consideration.  
Shipwash v. Brown, 8 Vet App 218 (1995).
 
Lumbar Spine

The Board notes that the veteran's claims file does not 
contain diagnosis of ankylosis of the spine.  In the absence 
of ankylosis, the Board may not rate his service-connected 
lumbar spine disability as ankylosis.  See Johnston v. Brown, 
10 Vet. App. 80 (1997).  Consequently, an increased schedular 
rating is not warranted for the veteran's service-connected 
back disability under DC 5286, DC 5288, or DC 5289.  

The Board next turns to the appropriateness of rating the 
veteran's service-connected back disability under DC 5285.  
Numerous X-rays of record do not reflect demonstrable 
deformities due to fracture.  Indeed, there is no suggestion 
in the record that the veteran had ever fractured a vertebra.  
There being no demonstrable vertebral deformity due to 
fracture, a 10 percent rating may not be added to the rating 
already in place for limitation of motion.  Furthermore, the 
veteran's service-connected back disability does not 
contemplate either neck involvement or involvement to the 
extent contemplated by a 100 percent rating under DC 5285, 
such as cord involvement requiring long leg braces.  
Consequently, an increased schedular rating is not warranted 
for the veteran's service-connected back disability under DC 
5285.  

The Board next looks at the question of whether evaluation 
under DC 5293 might result in an increased evaluation.  For 
an increased evaluation, there must be pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrated muscle spas, absent ankle jerk, or other 
neurological findings appropriate to site of disease disc, 
with little intermittent relief.  While the veteran does 
exhibit muscle spasms and have neurological complaints ( 
radiating pain into the left lower extremity), it has been 
noted that complaints of radiating pain are not the result of 
his service-connected back disability.  Thus, no more than 
severe, recurring attacks, with intermittent relief as a 
result of intervertebral disc syndrome is demonstrated.  

The Board does not find that the objective clinical evidence 
warrants an evaluation in excess of 40 percent due to 
functional impairment manifested by weakness or other related 
symptomatology of the appellant's low back, to include 
decreased endurance, excess fatigability, and incoordination.  
There is no competent credible evidence at this time 
suggesting that the appellant's back disability results in 
the symptoms that would warrant a schedular evaluation in 
excess of 40 percent under 38 C.F.R. § 4.40 and § 4.45, or 
the applicable diagnostic codes.  Grottveit, supra; , supra; 
and; Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  The 
appellant's current low back symptomatology is best 
represented by the 40 percent schedular evaluation under 
Diagnostic Codes 5003 and 5292 or 5293, and therefore, the 40 
percent evaluation is continued.  38 C.F.R. § 4.7.

An extraschedular evaluation is not warranted, since the 
evidence does not show that the low back disability presents 
an unusual or exceptional disability picture.  38 C.F.R. § 
3.321(b)(1).  Significantly, the appellant's low back 
disability has not required frequent periods of 
hospitalization and has not markedly interfered with 
employment.  There is no credible, competent evidence 
indicating a greater degree of functional loss attributable 
to the back disability than that commensurate with the 
assigned 40 percent rating.  Therefore, the regular schedular 
standards, with the 40 percent evaluation currently assigned, 
adequately compensate appellant for any adverse industrial 
impact his back disability has.

Since the preponderance of the evidence is against allowance 
of this issue, the benefit of the doubt doctrine is 
inapplicable. 38 U.S.C.A. § 5107(b).

Thoracic Spine

Based on the foregoing medical evidence, it is clear that the 
current 10 percent rating provides adequate compensation for 
symptomatology associated with the veteran's DJD of the 
thoracic spine.  With respect to DC 5291, a 10 percent 
evaluation, the maximum allowed, is warranted for moderate 
and/or severe limitation of motion of the dorsal spine.  
However, as the veteran is currently receiving the maximum 
rating allowed for his disability under DC 5291, the Board 
will take into consideration the applicability of other 
diagnostic codes in order to determine whether an increased 
disability evaluation in excess of 10 percent is in order.

In this regard, under DC 5288, a 30 percent evaluation is 
awarded for unfavorable ankylosis of the dorsal spine, and a 
20 percent evaluation is awarded for favorable ankylosis of 
the dorsal spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5288 (19998).  Additionally, under DC 5285 a 60 percent 
disability evaluation is awarded when the veteran presents 
evidence of residuals of a vertebra fracture without cord 
involvement with abnormal mobility requiring the use of a 
neck brace (jury mast).  And, a 100 percent evaluation is 
awarded when the veteran presents evidence of residuals of a 
vertebra fracture with cord involvement, or which requires 
him to be bedridden or to wear long leg braces.  In other 
cases, the disability should be rated in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of vertebral body.  See 38 C.F.R. 
§ 4.71a, DC 5285 (1999).

As pointed out earlier, under DC 5286, a 100 percent 
evaluation is warranted for complete bony fixation 
(ankylosis) of the spine at an unfavorable angle with marked 
deformity and involvement of major joints (Marie-Strumpell 
type) or without other joint involvement (Bechterew type). 
And, a 60 percent evaluation is awarded for ankylosis of the 
spine at a favorable angle.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5286 (1999).

After a review of the evidence of record, the Board finds 
that the veteran's thoracic spine disability is characterized 
by a slight restriction of moderate to severe limitation of 
motion and stiffness.  There was tenderness over the area 
from T5 to T10.  However, the evidence of record neither 
shows that the veteran has been diagnosed with favorable or 
unfavorable dorsal spine ankylosis, or that he suffers from 
any residuals of a vertebra fracture with or without cord 
involvement.  As such, the veteran's disability does not 
warrant the award of an increased disability evaluation in 
excess of 10 percent under DCs 5285, 5286 and/or 5288.  See 
38 C.F.R. § 4.71a, DCs 5285, 5286, 5288 (1999).

In arriving at its conclusions, the Board took into account 
38 C.F.R. §§ 4.40 and 4.45, which inquire consideration of 
factors such as functional loss due to pain or weakness, 
excess fatigability, incoordination, pain on movement, and 
instability as required by DeLuca, supra.  However, the 
evidence does not show the veteran suffers from additional 
functional loss due to pain or weakness caused by this 
disability.  An increased disability evaluation in excess of 
the veteran's current award is not warranted under 38 C.F.R. 
§ 4.40, 4.45, 4.59, and , DeLuca, supra.  

The Board concurs with the RO that there are no unusual or 
exceptional factors such as to warrant an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b) (1) 
(1999).  The veteran has not asserted that there are such 
exceptional factors.  Shipwash v. Brown.


ORDER

An increased evaluation for TPSD is denied.  

An increased evaluation for DJD of the lumbar spine is 
denied.  

An increased evaluation for DJD of the thoracic spine is 
denied.  




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals



 

